Citation Nr: 9933308	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for the service-connected asbestosis.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to December 
1953.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision of the RO.  

In December 1998, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  At no time since December 20, 1996, has the veteran's 
service-connected asbestosis been shown to have been 
demonstrated by a Forced Vital Capacity (FVC) of 75- to 80- 
percent predicted, or a Diffusion Capacity of the Lung for 
Carbon Monoxide (DLCO), by the Single Breath Method (SB) of 
66- to 80- percent predicted.  





CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
service-connected asbestosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
4.7, 4.97 including Diagnostic Code 6833 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


I.  Background

On December 20, 1996, the RO was in receipt of a claim of 
service connection for asbestosis.  

In April 1997, the RO granted service connection for 
asbestosis and assigned a noncompensable evaluation, 
effective on December 20, 1996.  The veteran appealed this 
initial rating on the basis that it did not reflect the 
extent of his disability.  

As noted in the prior remand, the veteran was afforded a VA 
examination in April 1997 and presented with complaints of 
shortness of breath for several years, mainly with exertion.  
This examination included a review of a CT scan performed at 
the VA Medical Center in West Haven which showed no evidence 
of asbestos-related pleural plaques; however, there was 
evidence of minimal posterior basilar fibrosis consistent 
with the veteran's asbestos exposure.  In addition, a 
cardiopulmonary exercise study performed in conjunction with 
the examination revealed a significant ventilatory limitation 
to exercise.  According to the report, the results of the 
above testing indicated a significant exposure to asbestos in 
the past, with resultant asbestosis with a ventilatory 
limitation physiologically of approximately 50%.  The 
examination also included a review of pulmonary function 
tests completed in February 1997, the results of which were 
stated to be consistent with mild obstructive ventilatory 
defect and included findings of FVC at 83-percent predicted 
and DLCO adjusted for hemoglobin at 82-percent predicted.  

Subsequently, in October 1997, the veteran offered testimony 
at a hearing before a Hearing Officer at the RO.  At that 
time, he indicated that he had first found out that he had a 
breathing problem during a VA physical, which he needed to 
complete in order to become a driver for a service 
organization.  He stated that, although he was given an 
inhaler on the date of the test, he was not prescribed an 
inhaler for future use.  He also testified that his physician 
had discussed placing him on oxygen, but indicated that it 
had not occurred as of the date of this hearing.  

In August 1998, the veteran was afforded a hearing at the RO 
before the undersigned Member of the Board.  At this time, he 
testified that he had been prescribed Atrovent by his VA 
physician and was to use an inhaler containing the medication 
three times daily in order to alleviate his condition.  

In light of the above testimony, in December 1998, the Board 
remanded this matter for additional development of the record 
to include a VA pulmonary examination.  This examination was 
conducted in May 1999.  At that time, the veteran reported 
that when he performed strenuous activities he developed 
shortness of breath and a nonproductive cough, with 
occasional raising of sputum.  Along with the shortness of 
breath, the veteran stated that he also felt as though he had 
to breathe in harder and he got lightheaded.  

According to the veteran, on two occasions his 
lightheadedness was so severe that he went to the VA hospital 
for assessment using a Holter monitor.  He also reported 
experiencing shortness of breath when ascending stairs at a 
normal pace and noted that he has learned to walk slower even 
when on level surfaces as he will become short of breath 
walking at a normal pace in approximately 1/4 mile.  Raking or 
cutting grass was also stated to cause shortness of breath.  
The veteran further noted that he had moved his bedroom to 
the first floor so that he could use the bathroom during the 
night without getting short of breath.  

Additional restrictions on his activities due to shortness of 
breath included an inability to swim with the "Golden Age" 
group, cut trees, walk a 20-minute mile or bicycle since 
1997.  He also reported current use of Atrovent, two puffs, 
three times daily, with no known side effects.  He did not 
report any events requiring bed rest and treatment by a 
physician while at bed rest.  

The examination revealed no evidence of cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension.  
Spirometry examination results from February 1999 
demonstrated a FVC at 86-percent predicted value, which was 
noted to be normal.  Diffusing capacity was also stated to be 
normal.  The final impression was that the veteran was 
suffering from mild obstructive airway disease.  


II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected asbestosis is currently 
evaluated as noncompensably disabling under Diagnostic Code 
6833, Asbestosis.  Under this Code, a 10 percent evaluation 
is warranted for a FVC of 75- to 80-percent predicted, or; 
DLCO (SB) of 66- to 80-percent predicted.  A 30 percent 
evaluation requires FVC of 65- to 74-percent predicted, or; 
DLCO (SB) of 56- to 65-percent predicted.  A 60 percent 
evaluation requires FVC of 50- to 64-percent predicted, or; 
DLCO (SB) of 40- to 55- percent predicted, or; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  A 100 percent evaluation 
requires FVC less than 50-percent predicted, or; DLCO (SB) 
less than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy. 
38 C.F.R. § 4.97, Diagnostic Code 6833.  

Based on the evidence of record, the Board finds that the 
veteran's clinical picture has at no time since December 20, 
1996, demonstrated a level of impairment sufficient to 
warrant assignment of a compensable rating for the service-
connected asbestosis.  As noted hereinabove, the pulmonary 
function tests of record demonstrated levels better than the 
requirements for the assignment of a compensable rating.  
Furthermore, most recent VA examination in May 1999 revealed 
no evidence of cor pulmonale, right ventricular hypertrophy 
or pulmonary hypertension.  Consequently, the Board finds 
that an initial compensable rating is not warranted for the 
service-connected asbestosis.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) in Fenderson v. West, 12 Vet. App. 
119 (1999).  As noted hereinabove, however, at no time since 
December 20, 1996, has the veteran demonstrated a level of 
impairment consistent with a compensable evaluation for the 
service-connected asbestosis.  

The preponderance of the evidence is against the veteran's 
claim for a compensable initial evaluation for his service-
connected asbestosis.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107(b) (West 
1991).  



ORDER

An initial compensable evaluation for the service-connected 
asbestosis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

